Name: Commission Regulation (ECSC, EEC, Euratom) No 4064/88 of 21 December 1988 laying down provisions for applying Article 46a of the Conditions of Employment of staff of the European Foundation for the Improvement of Living and Working Conditions
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service
 Date Published: nan

 24.12.1988 EN Official Journal of the European Communities L 356/58 COMMISSION REGULATION (ECSC, EEC, EURATOM) No 4064/88 of 21 December 1988 laying down provisions for applying Article 46a of the Conditions of Employment of staff of the European Foundation for the Improvement of Living and Working Conditions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (ECSC, EEC, Euratom) No 1860/76 of 29 June 1976 laying down the Conditions of Employment of staff of the European Foundation for the Improvement of Living and Working Conditions (1), as last amended by Council Regulation (Euratom, ECSC, EEC) No 680/87 (2), and in particular Article 46a thereof, Having regard to the opinion of the Committee of Experts provided for in paragraph 2 of that Article 46a, Whereas Article 46a of the Conditions of Employment of staff of the European Foundation for the Improvement of Living and Working Conditions sets out the conditions for granting an unemployment allowance to former staff members who are unemployed following termination of their service with the Foundation; Whereas it is for the Commission to lay down such provisions as it deems necessary for applying paragraph 2 of that Article 46a; Whereas Commission Regulation (ECSC, EEC, Euratom) No 91/88 (3) lays down provisions for implementing Article 28a of the Conditions of Employment of Other Servants of the European Communities, which is identical to Article 46a of the Conditions of Employment of Staff of the European Foundation for the Improvement of Living and Working Conditions, HAS ADOPTED THIS REGULATION: Article 1 The provisions of Regulation (ECSC, EEC, Euratom) No 91/88, with the exception of Article 5 thereof, shall apply by analogy to staff of the European Foundation for the Improvement of Living and Working conditions. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 214, 6. 8. 1976, p. 24. (2) OJ No L 72, 14. 3. 1987, p. 15, OJ No L 103, 15. 4. 1987, p. 46. (3) OJ No L 11, 15. 1. 1988, p. 31.